Tom, J.P. (dissenting).
The imposition of the preliminary injunction in this case is unsupported by a sufficient record. However the cause of action is denominated, relief must be predicated on defendants’ violation of the New York City Noise Control Code (Administrative Code of City of NY § 24-201 et seq.), which governs permissible acoustic levels produced by a particular sound source. Furthermore, plaintiff’s failure to pursue available legal remedies precludes this action for permanent injunctive relief and the grant of attendant provisional relief. In view of plaintiffs failure to establish a clear right to the ultimate remedy sought in the complaint, there is no basis to conclude that Supreme Court’s denial of a provisional remedy was an abuse of discretion (Nobu Next Door, LLC v Fine Arts Hous., Inc., 4 NY3d 839 [2005]; cf. Doe v Axelrod, 73 NY2d 748 [1988]).
This action by plaintiff cooperative corporation seeks a permanent injunction against noise emanating from The Empire Hotel Rooftop Bar and Lounge (the bar), owned and operated by defendants, which began conducting business in June 2008. Alternatively, in the event plaintiff is found to have an adequate remedy at law, the complaint seeks monetary damages in the amount of $10,000,000 on the basis of nuisance and negligence. The complaint alleged that (1) defendants are using the premises in violation of the building code and zoning law, (2) the bar is emitting sound levels in excess of the levels permitted by the Noise Control Code, and (3) the establishment is maintaining a nuisance by permitting noise at “unreasonably loud and disturbing levels.” On appeal, plaintiff has abandoned its claim that the premises are operated in violation of applicable building code and zoning law provisions.
Upon commencement of the action, plaintiff sought a temporary restraining order and preliminary injunction against the bar (1) allowing patrons to congregate in unenclosed portions of the rooftop area, (2) permitting noise in excess of the levels permitted by the Noise Control Code, and (3) permitting the complained-of “loud and disturbing” sound levels. Supreme Court denied the temporary restraining order and, in the order appealed from, denied the motion for preliminary relief. (2009 NY Slip Op 31739[U].) The court found that plaintiff, having conceded that no noise violation has ever been issued against the bar by the police or any regulatory agency, failed to demonstrate a likelihood of success on the merits of its action. The court further found “no precedent for granting relief that would upset the status quo and potentially harm the bar’s business.” (Id. at *8.)
*337On an application under CPLR 6301, the “party seeking a preliminary injunction must demonstrate a probability of success on the merits, danger of irreparable injury in the absence of an injunction and a balance of equities in its favor” (Nobu Next Door, 4 NY3d at 840). As this Court has observed, “A preliminary injunction is a provisional remedy. Its function is not to determine the ultimate rights of the parties, but to maintain the status quo until there can be a full hearing on the merits” (Residential Bd. of Mgrs. of Columbia Condominium v Alden, 178 AD2d 121, 122 [1991]).
As to the merits of plaintiffs application, the issue is not, as the majority frames it, whether plaintiff can maintain an action for private nuisance, but whether plaintiff has stated a claim for permanent injunctive relief and, if so, whether plaintiff has established its entitlement to a provisional remedy so as to warrant a finding that Supreme Court abused its discretion in denying preliminary injunctive relief. It is not sufficient to apply the low threshold required to sustain a cause of action against dismissal to an application for a preliminary injunction, which is governed by significantly more exacting requirements.
Plaintiff has not made the requisite showing of entitlement to a provisional remedy. Defendants assert that the cooperators have called the City’s 311 assistance line to complain about noise, and as a result, the Police, Fire, Health and Buildings Departments have visited the bar on several occasions, but no violations for noise have ever been issued. Even if, as the majority insists, the absence of any noise violations is deemed to be immaterial to plaintiffs right to maintain the action, it is immediately pertinent to deciding both whether plaintiff is likely to succeed on the merits of its claim and whether it has established a compelling need for preliminary injunctive relief.
Plaintiffs application was made prior to discovery, and the record fails to establish the strong likelihood of success on the merits necessary to warrant provisional relief. As this Court has noted, “Preliminary injunctive relief is a drastic remedy and will only be granted if the movant establishes a clear right to it under the law and the undisputed facts found in the moving papers” (Koultukis v Phillips, 285 AD2d 433, 435 [2001]).
The only evidence that the noise level in any cooperative dwelling unit exceeded legal limits is the affidavit of plaintiffs acoustical expert, Alan Fierstein, who placed a sound level meter in the master bedroom of apartment 16M, recording a maximum sound level of 45 decibels (dB). According to the affidavits *338submitted by both the expert and the apartment owners, the sound measuring equipment was placed three feet from an open window. Examination of Noise Control Code provisions, however, casts considerable doubt upon this methodology. While Administrative Code § 24-232 (a) provides that the sound level for various frequency bands shall not exceed specified corresponding levels “as measured within any room of the residential portion of the building with windows open, if possible,” section 24-232 (d) expressly provides that this provision “shall not apply to . . . music . . . devices or activities.” Section 24-231 (a) (1), applicable to commercial music, provides that the sound level, “as measured inside any receiving property dwelling unit,” shall not exceed 45 dB in any of certain frequency bands, but unlike section 24-232 (a), does not specify that apartment windows remain open during testing. In view of similar provisions governing particular noise sources that specify a measurement be taken three feet from the open window or door (e.g. Administrative Code § 24-227 [a] [“Circulation devices”]), the absence of such a requirement in the commercial music provision cannot be dismissed as a mere oversight. Thus, it does not appear that the expert obtained his results under test conditions approved by the Commissioner of Environmental Protection (Administrative Code §§ 24-204, 24-206 [b]) so as to be accepted without reservation. The expert failed to respond to the criticisms of his sound testing methodology at the hearing on May 26, 2009.
This is an instance where “the interpretation of a statute or its application involves knowledge and understanding of underlying operational practices or entails an evaluation of factual data and inferences to be drawn therefrom” (Kurcsics v Merchants Mut. Ins. Co., 49 NY2d 451, 459 [1980]; see also Matter of Dworman v New York State Div. of Hous. & Community Renewal, 94 NY2d 359, 371 [1999]), and the “special competence or expertise of the administrative agency and its interpretive regulations” are necessary to evaluate the significance of the data (Kurcsics, 49 NY2d at 459; see Matter of Howard v Wyman, 28 NY2d 434, 438 [1971]). In short, even ignoring the lack of any opportunity by defendants to engage their own expert to conduct noise testing and fully crediting Mr. Fierstein’s data, its significance is uncertain and affords an insufficient basis to support a provisional remedy. Stiglianese v Vallone (255 AD2d 167 [1998]), cited by the majority, does not warrant a contrary conclusion. There, this Court sustained a *339decision rendered after trial, at which sound level measurements taken by complainants were admitted into evidence without objection, and the trial court found that the sound level of the offending sound system was “above the legal sound limit allowed for commercial music produced by a commercial establishment, as measured inside a residential unit” (see 168 Misc 2d 446, 451). Thus, any issue with respect to the accuracy of plaintiffs data was unpreserved for this Court’s review.
Because of the need for special expertise, it is appropriate that the findings first be evaluated at the administrative level (see Koultukis, 285 AD2d at 435). Moreover, by crediting the conclusions proffered by plaintiffs expert, at the very outset of litigation and without the opportunity for defendants to conduct their own testing, the majority offends the general principle that the weight to be accorded expert testimony is ultimately a matter for resolution by a jury (Windisch v Weiman, 161 AD2d 433, 437 [1990]). Plaintiff confirms that the cooperative residents have refused defendants access to their apartments in order to allow them to do their own testing. It is within the province of the trier of fact to determine the weight to be accorded to opinion testimony offered by an expert witness, as assessed against other credible evidence (see Matter of Sylvestri, 44 NY2d 260, 266 [1978]). Even in the absence of a conflict in testimony, expert testimony need not be credited but “ordinarily is entirely for the determination of the jury” (Commercial Cas. Ins. Co. v Roman, 269 NY 451, 456-457 [1936]; see Herring v Hayes, 135 AD2d 684 [1987] [“The trier of fact is not required to accept an expert’s opinion to the exclusion of the facts and circumstances disclosed by other testimony and/or the facts disclosed on cross-examination of the expert witness”]). Since the expert’s findings were questionable, the court properly declined to rely on the cooperators’ affidavits alone.
Finally, it should be noted that while a complaint of excessive noise can be stated as both a cause of action for private nuisance and a violation of the Noise Control Code, in either event a court must assess liability under the detailed criteria provided in the ordinance, rendering the private nuisance cause of action redundant. It is apparent that the majority recognizes the duplication, concluding on the basis of the minimal preliminary record that “the noise greatly exceeded the maximum allowed by ordinance.”
It is the function of a court in interpreting a statute to carry out the legislative intent behind its enactment (see Thoreson v *340Penthouse Intl., 80 NY2d 490 [1992]; McKinney’s Cons Laws of NY, Book 1, Statutes § 92 [a]). It is a corollary to this principle that the “courts will not construe statutes, or rules and regulations of a government agency in such a manner as to thwart the obvious legislative intent and reach absurd and unexpected consequences” (Matter of Friedman-Kien v City of New York, 92 AD2d 827, 828 [1983], affd 61 NY2d 923 [1984]). If plaintiff is permitted to proceed on a theory of private nuisance based on the premise that the complained-of sound was subjectively disturbing, the effect would be to render nugatory the Noise Control Code’s detailed specifications of permissible sound emission levels and its commercial sound provision applicable to the bar’s operation.
Zimmerman v Carmack (292 AD2d 601 [2002]) is not to the contrary. There, noise generated by an exterior stereo left playing, together with the accumulation of garbage, dog waste, diapers and rotting food adjacent to the plaintiffs’ property, was found sufficient to state a cause of action for private nuisance. While Civil Court in Stiglianese opined that the Noise Control Code merely “supplements the common-law parameters of the extent, nature and intensity of permitted noise levels in our urban setting” (168 Misc 2d at 450), that position has never been endorsed by this Court. Meanwhile, Appellate Term stated in that case that the extent of any interference with the plaintiffs’ use of their property should be assessed on the basis of “objective legal standards,” not “subjective considerations” (174 Misc 2d 312, 315-316). In any event, the finding of private nuisance in Stiglianese does not rest exclusively on excessive noise, and that case is thus distinguishable.
The public policy sought to be advanced by the Noise Control Code is that “every person is entitled to ambient sound levels that are not detrimental to life, health and enjoyment of his or her property” (Administrative Code § 24-202). The detailed criteria for evaluating whether a particular sound level violates that policy would be obviated if noise complaints were subjected to ad hoc evaluation by the courts attempting to substitute their limited expertise for the “special competence or expertise of the administrative agency” (Kurcsics, 49 NY2d at 459) charged with enforcement of the ordinance. Therefore, irrespective of whether a plaintiff can state a cause of action for private nuisance, whenever, as here, the Noise Control Code provides a precise standard for the determination of whether the complained-of sound level is excessive, the courts are obliged to *341apply the mandated standard and any governing regulations promulgated under the ordinance.
Furthermore, while there is no question that plaintiff has standing to maintain this action on behalf of the owners of the shares allocated to two or more units “with respect to any cause of action relating to the common elements or more than one unit” (Real Property Law § 339-dd; see e.g. East End Owners Corp. v Roc-East End Assoc., 128 AD2d 366, 370 [1987]), a party may pursue an equitable remedy only in the absence of the availability of other adequate relief. Simply because a party has access to the judicial forum does not automatically bestow a right to equitable injunctive relief in Supreme Court. It is settled that “the extraordinary remedies ... of injunctive and declaratory relief[ 3 are available ‘only where resort to ordinary actions or proceedings would not afford adequate relief ” (Gaynor v Rockefeller, 15 NY2d 120, 132 [1965] [availability of proceeding before State Commission for Human Rights precludes aid in ecjuity], quoting Rockland Light & Power Co. v City of New York, 289 NY 45, 51 [1942] [declaratory judgment]; see Cox v J.D. Realty Assoc., 217 AD2d 179, 181 [1995] [preliminary injunction]). Since neither plaintiff nor any of the share owners of the cooperative corporation has attempted to pursue either of two distinct administrative remedies or demonstrate the ineffectiveness of available administrative sanctions, plaintiff should not be allowed to invoke the court’s equitable jurisdiction.
As to the grant of preliminary relief, plaintiff has offered no reason why it should be accorded the extraordinary relief of an injunction that—rather than preserving the status quo—awards the remedy ultimately sought in the action. While asserting in conclusory fashion in the complaint that the cooperative “has no adequate remedy at law,” plaintiff offers no explanation why it has failed to pursue a more expeditious administrative remedy. While the second cause of action seeks relief under the Noise Control Code, plaintiff does not explain why the bar’s habitual violations of the Noise Code have not been brought to the attention of New York City’s Department of Environmental Protection (DEP), which possesses ample power to redress the grievance including the imposition of substantial civil penalties (Administrative Code § 24-257 [b] [5] [Table I]), the issuance of cease and desist orders (§ 24-257 [b] [4]) and the sealing of offending sound *342equipment (§ 24-257 [b] [3]). Nor does plaintiff explain why it did not enlist the offices of the New York State Liquor Authority, which is vested with supervisory authority over the bar and is empowered to suspend its liquor license (effectively suspending its operation) on the ground of excessive noise (see Matter of Beer Garden v New York State Liq. Auth., 79 NY2d 266, 276 [1992] [disorderly conduct under Alcoholic Beverage Control Law § 106 (6) includes excessive noise]; Matter of Circus Disco v New York State Liq. Auth., 51 NY2d 24, 35 [1980]; cf. Matter of Culture Club of NYC v New York State Liq. Auth., 294 AD2d 204 [2002]).
Before Supreme Court, plaintiff attempted to discount the effectiveness of monetary sanctions that might be imposed by DEP as inadequate, representing that the maximum penalty available under the Noise Control Code for violation of its “Commercial music” provision (Administrative Code § 24-231) would be only $8,000. This is inaccurate. In fact, the maximum penalty is $8,000 for each day the violation persists ($16,000 for a second violation and $24,000 for a third violation found to have occurred within a two-year period), an amount sufficient to consume the profit of a business establishment (Administrative Code § 24-257 [b] [5] [Table I]). Plaintiff has thus not established that it lacks an adequate remedy at law so as to require resort to a proceeding in equity.
While arguing the deleterious effect of noise emanating from the bar on residents of the cooperative’s building, plaintiff does not explain why it took nearly a year to pursue what it now claims is the need for immediate relief. As reflected in the complaint, while the bar has been open for business since June 2008, this action was not commenced until late May 2009. Affidavits accompanying the motion for a preliminary injunction allege that the noise condition has been extant since the bar began operation. Yet no relief was sought until the instant motion for preliminary injunctive relief was brought nearly a year later. Plaintiff has not established any change in circumstances, such as a sudden increase in the noise level, that would warrant upsetting the status quo that was in place during the year prior to the filing of the motion. Nor has plaintiff explained why, if the sound emanating from the bar was so disturbing, no effort was made to pursue alternative remedies to obtain relief for cooperative share owners. The delay in seeking a remedy in any forum for a year militates against plaintiff’s claim that immediate injunctive relief is imperative.
*343Accordingly, the order should be affirmed.
Moskowitz and DeGrasse, JJ., concur with Catterson, J.; Tom, J.P., dissents in a separate opinion.
Order, Supreme Court, New York County, entered August 3, 2009, reversed, on the law, without costs, and the matter remanded for an appropriate provisional remedy.